      Case 2:21-cr-00043-TOR      ECF No. 206   filed 09/10/21   PageID.453 Page 1 of 6




 1
                                                                             FILED IN THE
 2                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



 3                                                                  Sep 10, 2021
                                                                        SEAN F. MCAVOY, CLERK

 4

 5                         UNITED STATES DISTRICT COURT

 6                      EASTERN DISTRICT OF WASHINGTON

 7   UNITED STATES OF AMERICA,                      No. 2:21-CR-00043-TOR-7

 8                       Plaintiff,                 ORDER SETTING RELEASE
                                                    CONDITIONS
 9   vs.

10   PETER IVAN FLORES,                             ECF No. 187

11                       Defendant.

12         On September 9, 2021, the Court conducted a detention review hearing to

13   address Defendant’s Motion to Modify Conditions of Release, ECF No. 187. With

14   his consent, Defendant appeared by video and was represented by Frank

15   Cikutovich. Assistant United States Attorney Patrick Cashman represented the

16   United States.

17         Defendant states he has completed inpatient treatment and has scheduled an

18   intake appointment for continuing outpatient care. He states he has secured a

19   release address with his aunt and that his father and uncle have offered him the

20   chance for potential employment.



     ORDER SETTING RELEASE CONDITIONS - 1
      Case 2:21-cr-00043-TOR      ECF No. 206    filed 09/10/21   PageID.454 Page 2 of 6




 1         The United States and the United States Probation/Pretrial Services Office

 2   oppose the motion for release.

 3         The Court has concerns about Defendant acquiring the current federal

 4   charge while on state supervision and Defendant’s history of accumulating state

 5   charges that are later dismissed. Nonetheless, the Court finds that release under

 6   strict conditions is appropriate and that the combination of strict conditions set

 7   forth below will reasonably assure the safety of the community and Defendant’s

 8   appearance at future court proceedings.

 9         Accordingly, IT IS ORDERED:

10         1.     Defendant’s Motion to Modify Conditions of Release, ECF No. 187,

11   is GRANTED.

12         2.     Defendant shall be subject to the following conditions of release.

13                      STANDARD CONDITIONS OF RELEASE

14         1.     Defendant shall not commit any offense in violation of federal, state,

15   or local law. Defendant shall advise the supervising Pretrial Services Officer and

16   defense counsel within one business day of any charge, arrest, or contact with law

17   enforcement. Defendant shall not work for the United States government or any

18   federal or state law enforcement agency unless Defendant first notifies the

19   supervising Pretrial Services Officer in the captioned matter.

20



     ORDER SETTING RELEASE CONDITIONS - 2
      Case 2:21-cr-00043-TOR      ECF No. 206    filed 09/10/21   PageID.455 Page 3 of 6




 1         2.     Defendant shall immediately advise the Court and the United States

 2   Attorney in writing before any change in address.

 3         3.     Defendant shall appear at all proceedings and surrender as directed for

 4   service of any sentence imposed.

 5         4.     Defendant shall sign and complete form A.O. 199C before being

 6   released and shall reside at the address furnished.

 7         5.     Defendant shall not possess a firearm, destructive device, or any

 8   dangerous weapons.

 9         6.     Defendant shall report to the U.S. Probation/Pretrial Services office

10   before or immediately after release and shall report as often as they direct, at such

11   times and in such manner as they direct.

12         7.     Defendant shall contact defense counsel at least once a week.

13         8.     Defendant is further advised it is unlawful for any person who is

14   under indictment for a crime punishable by imprisonment for a term exceeding one

15   year, to receive, ship or transport in interstate or foreign commerce any firearm or

16   ammunition or receive any firearm or ammunition which has been shipped or

17   transported in interstate or foreign commerce.

18         9.     Defendant shall refrain from use or unlawful possession of a narcotic

19   drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed

20   by a licensed medical practitioner in conformance with Federal law. Defendant



     ORDER SETTING RELEASE CONDITIONS - 3
      Case 2:21-cr-00043-TOR       ECF No. 206     filed 09/10/21   PageID.456 Page 4 of 6




 1   may not use or possess marijuana, regardless of whether Defendant has been

 2   authorized medical marijuana under state law.

 3         10.      Defendant shall surrender any passport to Pretrial Services and shall

 4   not apply for a new passport.

 5                         SPECIAL CONDITIONS OF RELEASE

 6         1.       Defendant shall remain in the Eastern District of Washington unless

 7   given permission by the United States Probation/Pretrial Services Office.

 8         2.       Defendant shall avoid all contact, direct or indirect, with any co-

 9   defendants and with any persons who Defendant would reasonably know are or

10   may become a victim or potential witness in the subject investigation or

11   prosecution.

12         3.       Defendant shall have no contact, direct or indirect, with any known

13   gang members.

14         4.       Defendant shall submit to a substance abuse evaluation and undergo

15   any recommended substance abuse treatment as directed by the United States

16   Probation/Pretrial Services Office. Prior to commencing any evaluation or

17   treatment program, Defendant shall provide waivers of confidentiality permitting

18   the United States Probation/Pretrial Services Office and the treatment provider to

19   exchange, in any form and at any time, any and all diagnostic information,

20   treatment recommendation information, or compliance reports, or records related



     ORDER SETTING RELEASE CONDITIONS - 4
      Case 2:21-cr-00043-TOR     ECF No. 206    filed 09/10/21   PageID.457 Page 5 of 6




 1   to Defendant’s conditions of release and supervision, and evaluation, treatment,

 2   and performance in the program. It shall be the responsibility of defense counsel

 3   to provide such waivers.

 4         5.     Defendant shall abstain totally from the use of alcohol.

 5         6.     Defendant shall submit to random urinalysis and/or breathalyzer

 6   testing as directed by the United States Probation/Pretrial Services Office.

 7         7.     Defendant shall refrain from obstructing or attempting to obstruct or

 8   tamper, in any fashion, with the efficiency and accuracy of any prohibited

 9   substance testing which is required as a condition of release.

10         8.     GPS Location Monitoring: Defendant shall participate in a program of

11   GPS location monitoring. Defendant shall wear at all times a GPS device under

12   the supervision of United States Probation/Pretrial Services Office. In the event

13   Defendant does not respond to GPS monitoring or cannot be found, the United

14   States Probation/Pretrial Services Office shall notify the United States Marshals’

15   Service, who shall immediately find, arrest, and detain Defendant. Defendant shall

16   pay all or part of the cost of the program based upon ability to pay as determined

17   by the United States Probation/Pretrial Services Office.

18         9.     Home Confinement: Defendant shall be restricted at all times to

19   Defendant’s residence except for the following: attorney visits; court appearances;

20   case-related matters; court-ordered obligations; or other activities as pre-approved



     ORDER SETTING RELEASE CONDITIONS - 5
      Case 2:21-cr-00043-TOR     ECF No. 206    filed 09/10/21   PageID.458 Page 6 of 6




 1   by the United States Probation/Pretrial Services Office or Defendant’s supervising

 2   officer, including but not limited to employment, religious services, and medical

 3   necessities.

 4         DATED September 10, 2021.

 5                               s/Mary K. Dimke
                                 MARY K. DIMKE
 6                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER SETTING RELEASE CONDITIONS - 6
